Citation Nr: 1131333	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-43 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic headache disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 1998 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  In this regard, the Board notes that a written statement signed by the Veteran, dated and received in April 1998, may reasonably be construed as a timely notice of disagreement with the February 1998 RO denial of service connection for headaches.  Although the RO adjudicated whether new and material evidence had been received to reopen the claim for service connection for headaches, by rating decisions dated in a July 1998 and April 2009, no statement of the case was issued on the matter until October 2009.  A substantive appeal was received within 60 days of issuance of the statement of the case.  (Although the October 2009 statement of the case reflected adjudication of the claim to reopen, the Board finds that the Veteran is not prejudiced by this as the statement of the case, and an October 2010 supplemental statement of the case, reflected consideration of the applicable law and facts relative to the underlying claim for service connection.  As such, a remand for issuance of another statement of the case would serve no useful purpose.  A remand is inappropriate where there is no possibility of any benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).)  

In February 2010, the Veteran testified before a Decision Review Officer in Indianapolis, Indiana.  A transcript of that hearing is of record.

In March 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran is less than credible with regard to the onset of headaches.

2.  There is no competent credible objective evidence of a head injury in service, and the Veteran is less than credible with regard to any such injury.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a chronic headache disability causally related to active service. 


CONCLUSION OF LAW

A chronic headache disability was not incurred in, or aggravated by, active service, nor may such be presumed to have been so incurred or aggravated. 38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in February 1997, March 2009, December 2009, and June 2010, VA informed the appellant of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection.  

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because an initial unfavorable agency of original jurisdiction decision was made prior to enactment of the VCAA, complete VCAA notice in this case was not provided prior to the initial AOJ adjudication denying the claim.  As such, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Nevertheless, the Veteran is not prejudiced by this as the claim was thereafter readjudicated in an October 2010 supplemental statement of the case.

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), statements of the Veteran's siblings and a friend, private and VA medical records, and the statements of the Veteran, to include his testimony at two hearings.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  A June 2010 VA memorandum reflects a formal finding of the unavailability of inpatient clinical records for the Veteran at Mactan Air Base Hospital for the period of November 1967 to February 23, 1968.  Moreover, the Board finds, based on the record as a whole and as discussed in further detail below, that the Veteran is less than credible with regard to in-service hospitalization for a head injury.  Thus, a remand to attempt to obtain additional records is not warranted.  The Board also notes that a December 1997 VA examination record reflects that the Veteran reported that he had been seeing a private physician for headaches.  In February 2010, the Veteran testified at the DRO hearing that he has not had "too much private treatment."  He did not provide the names or addresses of any provider.  At the March 2011 Board hearing, the Veteran testified that the first time he sought treatment for headaches after service was in 1995 at a VA medical center.  He further testified that he did not seek treatment prior to that because he was treating himself.  VA requested the Veteran, in March 2009, to complete a VA Form 21-4142 for any medical provider whom he had seen for headaches.  The claims file does not contain a completed VA Form 21-4142 from the Veteran.  Based on the foregoing, the Board finds that it does not have a further duty to assist the Veteran to obtain any further records.  

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the disability at issue and his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide this claim.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the STRs are negative for any complaint or finding of head injury or headaches in service, and the Board finds that the Veteran is less than credible with regard to such an incident.  As the record does not establish the occurrence of an event in service, to which current disability may be related, a VA examination is not warranted.  (In this regard, the only clinical opinion as to etiology is that a portion of the Veteran's headaches is likely associated with his cervical spine disease, for which the Veteran is not service connected.)  


Legal criteria 

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

For certain disabilities, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the disability becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The first element of a claim for service connection is that there must be evidence of a current disability.  A December 1997 VA examination report reflects that the Veteran reported that he had headaches for about eight to ten years, or since approximately 1987 or 1989.  He noted a past medical history of prostate problems, and a neck and shoulder injury.  The Veteran reported that he thought that some of his headaches were related to his neck pain.  The examiner's impression was "probable muscle contraction headaches which are periodically incapacitating and have been at times associated with loss of work.  I suspect that a fair number of these are likely associated with his cervical spine disease."  Although the December 1997 VA examination diagnosis of "probable muscle contraction headaches" is not definitive evidence of a current disability, the Board notes that the Veteran is competent to report that he has headaches.  Therefore, the Board will consider that the first element for service connection has been met.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Board finds, for the below stated reasons, that the Veteran is less than credible with regard to head injury, or headaches in service.  In addition, the Board finds that there is no competent credible objective evidence of a head injury or headaches in service. 

The evidence of record does not reflect that the Veteran engaged in combat; therefore, he is not entitled to the provisions of 38 C.F.R. § 3.305(c).  The Veteran's DD 214 indicates overseas service, but is negative for an award of the Vietnam Service Medal, Vietnam Combat Medal, or any medal or award indicative of service in Vietnam. 

The Veteran's STRs are negative for any complaints of, or treatment for a head injury or headaches.  An undated STR reflects bilateral ache in the neck, which "feels like muscle spasm."  A December 1967 STR reflects a stiff and sore neck (muscle spasm).

A November 1974 VA examination report reflects that the Veteran had complaints of a strained left shoulder and neck in 1968, for which he was not hospitalized.  The examination report reflects a normal head, face, and neck.  

A November 1974 radiological report reflects that cervical spine and left shoulder films failed to reveal any abnormalities of the bones or joints. 

A statement received in April 1998 from G. T. reflects that the Veteran told him about a neck and shoulder injury which occurred in Vietnam in 1967.

February 1998 medical records reflect that the Veteran had complaints of neck and shoulder pain.  A February 1998 VA radiology report reflects mild diffuse degenerative spondylosis of the cervical spine with moderate bilateral neuroforaminal narrowing at C3/4 and C4/5.

A March 2001 report from Methodist Sports Medicine Center reflects that the Veteran presented for orthopedic consultation for right should pain and disability.  It was noted that the Veteran reported sustaining an acute injury on the job in 1997 when he was struck on top of the head and had a glancing blow off the shoulder and down the arm by a heavy piece of equipment.  The examiner noted that accurate and definitive assessment for a PPI "is very difficult because of the suspicion of symptom magnification."  It was also noted that the Veteran was seeking workman's compensation. 

A November 2008 statement from the Veteran's sister, M. P., reflects that she had noticed more frequent headaches that the Veteran has been having for the past 39 years.

A 2008 statement from the Veteran's sister, L.S., reflects that the Veteran has severe headaches, and neck, shoulder and spine problems due to a 1968 injury in service.  

In a 2008 statement, the Veteran's brother, B.B., recalls that the Veteran had a head injury from something falling on his head when he was in the war zone.  

A June 2009 private medical note from Georgetown Medical Care (Dr. J.S.) reflects that the Veteran had a negative head MRI, and a cervical spine MRI which indicated multilevel degenerative changes but no significant changes from a previous MRI.

In a November 2009 statement by the Veteran (VA Form 9), he notes that prior to going to Vietnam, he was loading a box of weapons ammunition and the person on top of the truck dropped the box, which weighed approximately 50 pounds or more, on the Veteran's head.  He further stated that he was knocked out and woke up in the hospital in either Guam or the Philippines.  He stated that he started having headaches and shoulder and neck problems.  In a December 2009 statement, he stated that the incident happened in the Philippines around November 1967 to February 1968.

A June 2010 VA memorandum on a formal finding of unavailability of Mactan Air Base Hospital clinical records, for the period from November 1, 1967 to February 23, 1968, is of record. 

The Veteran testified at the February 2010 DRO hearing that while he was in service in the Philippines, a box, which was on a conveyor, fell onto his head and knocked him to the ground.  He stated that he was hospitalized for one or two weeks.  He stated that the hospital was on the base on which he was stationed.  He reported that after hospitalization, he went to Vietnam for approximately four months.  He reported that the incident happened maybe February, March, or April of 1968 and that he was sent to Vietnam, then back to the Philippines, and then discharged.  (See February 2010 DRO hearing transcript.)  

A May 2010 NPRC response states that no inpatient clinical records were located for a search of Mactan Airbase Hospital in 1967 or 1968 with regard to a head injury or unconsciousness.  

The Veteran testified at the March 2011 Board hearing that while in service a box, which was on a conveyor, fell onto his head, crushing him to the floor.  He stated that he was unconscious and went to the hospital for a month or two.  (Transcript of March 2011 Board hearing, at page 4.)  He also testified that he had several crushed vertebrae and that he believed that they are due to the large box falling on his head. 

First, in attempting to ascertain if it was likely that the Veteran incurred a head injury in service which resulted in hospitalization, the Board has attempted to determine when the alleged incident could have possibly occurred based on the Veteran's testimony.  In this regard, the Veteran has given conflicting evidence as to his alleged injury, and the STRs are against a finding of a head injury.  The Veteran initially testified at the DRO hearing that he was hospitalized for one to two weeks in February, March, or April 1968, and that he was subsequently sent to Vietnam for four months.  Later, at the Board hearing, he testified that he was hospitalized for a month or two in February, March, or April 1968.  The Veteran's DD 214 is negative for any service in Vietnam.  Moreover, as he was separated in May 1968, it is not chronically possible that he could have been injured in February, March, or April of 1968, hospitalized for one week to two months, served in Vietnam for approximately four months, returned to the Philippines, and separated on May 12, 1968.  His STRs reflect that on February 12, 1968, he sought treatment for urethral discharge in Mactan, Philippines.  On February 19, 1968, his test for syphilis (UDRL) was non-reactive.  On March 8, 1968, he had complaints with regard to his eye and hip in Mactan, Philippines.  On March 11, 1968, again in Mactan, Philippines, his eye was normal, but he had complaints with regard to pubic pain.  On March 27, 1968, in Mactan, Philippines, he had complaints of urethral discharge.  None of the records mention a head injury, falling box, hospitalization, subsequent service in Vietnam, or headaches.  (Earlier STRs reflect treatment in April 1967, May 1967, June 1967, August 1967, October 1967, November 1967, and December 1967; none of the entries reflect complaints with regard to headaches, or a head injury, or indicates service in Vietnam.)  The December 1967 STR reflects a stiff and sore neck, which is identified as a muscle spasm.  It is entirely negative for a head injury or hospitalization.   

Second, the Veteran's April 1968 report of medical examination for separation reflects that the Veteran denied all surgical medical or significant surgical history other than the childhood mumps.  On his April 29, 1968 dental patient history form, he also denied being under the care of a physician during the past year.  The Board finds that if the Veteran had been hospitalized earlier that year for possibly one week to a month or more and had been rendered unconscious, it would have been reasonable for him to have mentioned it, and for it to have been noted, in his separation report or dental report.

Third, the Veteran filed for VA disability compensation in 1974 for a neck and shoulder injury.  He did not file for a head injury.  Moreover, on VA examination in November 1974, when describing how he injured his shoulder and neck, he reported that he had "strained" it, and was "not hospitalized".  The report is negative for any head injury, and the examination report reflects that his head was normal.  The Board finds that if the Veteran had been hospitalized in service for a head injury due to a 50 pound box falling on his head and rendering him unconscious, and if he had chronic headaches, it would have been reasonable for him to have mentioned it, and for it to have been noted, when he sought compensation for a neck injury.

Fourth, the Veteran filed for VA disability compensation in 1984 for a skin disability.  He did not file for a head injury.  The Board finds that if the Veteran had been hospitalized in service for a head injury due to a 50 pound box falling on his head and rendering him unconscious, and if he had chronic headaches since then it would have been reasonable for him to have filed a claim for it when he sought compensation for another disability.

Fifth, the Veteran again filed for VA disability compensation in 1992 for a skin disability.  He did not file for a head injury.  Again, the Board finds that if the Veteran had been having headaches since service, it would have been reasonable for him to have filed a claim for such a disability at this time. 

Sixth, the earliest notation with regard to a headache disability or head injury is the Veteran's 1997 claim for VA disability compensation.  A March 2001 private medical record reflects that the Veteran reported that in 1997, he was struck on the top of the head by a heavy piece of equipment and had a workman's compensation claim pending.  Thus, the only clinical evidence with regard to a head injury reflects it was due to a 1997 post service employment accident. 

Seventh, the December 1997 VA examination report reflects that the Veteran reported that he had had headaches for "about eight to ten years", or since 1987 or 1989.  This is approximately twenty years after separation from service.  The report is negative for any mention of head injury in service.  The Board finds that if the Veteran had suffered a head injury in service with resulting headaches, it would have been reasonable for him to have mentioned it when he sought treatment for headaches. 

Eighth, the Veteran avers that he crushed his vertebra in service when a box fell on his head; however, a November 1974 radiology report, six years after separation from service, shows that x-ray of the cervical spine did not reveal any abnormalities of the bones or joints.  

Thus, based on the evidence of record, the Board finds that it is less likely than not that the Veteran had a head injury in service and was hospitalized for such an injury.  The Board finds that the Veteran is competent to report he had a head injury in service and has headaches; however, he is less than credible with regard to an in-service head injury and with regard to having headaches since service.  The earliest clinical evidence of a headache disability is in 1997, approximately 19 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In the present claim, not only is there a lack of corroborating medical evidence, but the Veteran reported in 1997 that he had only had the headaches since approximately 1987 to 1989.

The Board also finds that the statements of the Veteran's siblings are not competent credible evidence of an in-service injury.  The statements do not reflect that any of the individuals witnessed a head injury, or that they are based on anything other than the Veteran's unsupported and self-reported statements.  The statement of G.T. also lacks probative value as there is no evidence of record that G.T. witnessed an injury, and he wrote only of a neck and shoulder injury in Vietnam and not of any head injury or headaches in the Philippines.  

As the second element for service connection has not been met, the third element for service connection, a competent credible nexus between an in-service injury or disease and the current disability, logically cannot be met.  While the Veteran is competent to attest to his symptoms, he and his siblings and friend, have not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, their lay opinions do not constitute competent medical evidence and lack probative value. Espiritu supra. 

In the absence of demonstration of continuity of symptomatology by credible evidence, or a competent clinical opinion relating the current headache disability to service, the initial demonstration of a headache disability approximately two decades after separation from service is too remote to be reasonably related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and service connection for a chronic headache disability is not warranted. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a chronic headache disability is denied.





____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


